DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 7 is objected to because of the following informalities:  Claim 7 recites “between sharp edge” which should read “between a sharp edge” for grammatical purposes.  Appropriate correction is required.
Claim 7 is objected to because of the following informalities:  Claim 7 recites “and front concave part” which should read “and a front concave part” for grammatical purposes.  Appropriate correction is required.
Claim 10 is objected to because of the following informalities:  Claim 10 recites “with integrated square connector” which should read “with an integrated square connector” for grammatical purposes.  Appropriate correction is required.
Claim 11 is objected to because of the following informalities:  Claim 11 recites “inside casing” which should read “inside a casing” for grammatical purposes.  Appropriate correction is required.
Claim 12 is objected to because of the following informalities:  Claim 12 recites “enabl detachment of outer sheath” which should read “enables detachment of an outer sheath” for grammatical purposes.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-8, 10 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the cutter/blade part" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the first bevel gear" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the housing" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, the limitation has been interpreted to read “the handle assembly”.
Claim 13 recites the limitation “wherein the cutter/blade tube assembly comprises a cutter/blade tube and an outer tube, wherein the outer tube is detachable after detachment of the cutter/blade tube assembly”. However, the cutter/blade tube assembly comprises the outer tube; therefore, it is unclear how the outer tube is detachable after itself. For the purposes of examination, the limitation is interpreted to read “wherein the outer tube is detachable after detachment of the cutter/blade tube”.
Claims 7-8 depend from rejected claim 13; therefore, are also rejected.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 7 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
Claim 7 recites “wherein tissue shears/cuts between sharp edge of the cutter/blade part of the cutter/blade tube and front concave part of the outer tube” in lines 2-3 which requires tissue i.e. a human organism. For the purposes of examination, the limitation has been interpreted to read “wherein tissue is configured to shear/cut between a sharp edge of a cutter/blade part of the cutter/blade tube and a front concave part of the outer tube”. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 9-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nohilly et al. (US 8,100,928 B2).
Regarding claim 1, Nohilly discloses an instrument (morcellator of Fig. 1) comprising a motor drive assembly (including at least external motor and drive cable 40; column 5, lines 44-50) that is detachable (as the drive cable 40 may be attached to and detached from the housing 14 by releasably detaching hook 104, thereby detaching housing 14 from handle portion 12; Fig. 8) from a handle assembly (housing 14) and detachable (as the gears 62 and 66 are in housing 14 and the motor drive assembly is detachable from housing 14, as discussed above) from a gear assembly (including at least blade gear 62 and belt 64), wherein the gear assembly is positioned inside the handle assembly (14; Fig. 9) and wherein the motor drive assembly is detachable for the purpose of reusing after cleaning or its replacement (as the motor drive assembly is detachable from housing 14 and may be reused on another instrument after cleaning or may be replaced with a new motor drive assembly; therefore, the structure of Nohilly is equivalent to the claimed structure, and a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the 
Regarding claim 2, Nohilly discloses wherein the instrument is a urological morcellator (as the instrument is a surgical morcellator that may be used in the urinary tract and urogenital system; column 2, lines 21-22). 
Regarding claim 9, Nohilly discloses wherein the gear assembly further comprises a first bevel gear (drive gear 66 which has an outer beveled surface and an exposed central opening 68; Fig. 9).
Regarding claim 10, Nohilly discloses wherein there is at least one opening (central opening 68) in the first bevel gear (66) of the gear assembly inside the handle assembly (14) for engagement with an integrated square connector (distal end 70 of drive cable 40 which is fit into square opening 68; column 6, lines 48-52).
Regarding claim 11, Nohilly discloses wherein the motor drive assembly comprises an integrated square connector (portion of drive cable 40 including distal end 70 which is square as it is fit into square opening 68; column 6, lines 48-52) that is positioned inside a casing (handle portion 12).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3, 7 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nohilly et al. (US 8,100,928 B2) in view of McCauley (US 2015/0305772 A1).
Regarding claim 3, Nohilly discloses wherein the morcellator comprises a trocar body portion with a duck bill seal (196) that may be used to insert most surgical instruments (columns 13-14, lines 58-67, 1-9) in straight alignment to a cutter/blade tube assembly (including cutting blade 26 and/or outer sleeve 22).
Nohilly fails to disclose a telescope, said telescope, through actuation of a first button, being detectable for cleaning or being replaced with a new telescope.
However, McCauley teaches a morcellator comprising a trocar with a one way seal (125) that may be used to insert a detachable scope or other instrument ([0020]; 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the instrument of Nohilly to include a telescope in straight alignment to the cut/blade tube assembly as taught by McCauley in order to provide a visual means to the user before, during, and/or after treatment.
Regarding claim 12, Nohilly substantially discloses the invention as claimed and further discloses wherein said instrument further comprises a second button (push button actuator 54), which when pressed, enables detachment of an outer sheath (22) completely to enable the cutter/blade tube assembly (interpreted as cutting blade 26 for this claim) present inside the outer sheath to get detached (column 10, lines 29-31).
Regarding claim 13, Nohilly substantially discloses the invention as claimed and further discloses wherein the cutter/blade tube assembly comprises a cutter/blade tube (26) and an outer tube (22), wherein the outer tube is detachable after detachment of the cutter/blade tube assembly (wherein the outer tube is positioned distal to the cutter/blade tube; therefore, is considered to detach after the cutter/blade tube).
Regarding claim 7, Nohilly substantially discloses the invention as claimed and further discloses wherein the cutter/blade tube (26) rotates inside the outer tube (22) .

Allowable Subject Matter
Claim 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH A SIMPSON whose telephone number is (571)270-3865.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/SARAH A SIMPSON/Primary Examiner, Art Unit 3771